I congratulate Mr. de Pinies, a prominent diplomatic representative of a country with which we are developing mutually beneficial co-operation, on his election to the office of President of the fortieth anniversary session of the General Assembly of the United Nations. I wish him and also the Secretary-General, Mr. Javier Perez de Cuellar, every success in their responsible tasks.
I wish also to pay a tribute to his predecessor, Mr. Paul Lusaka, the Permanent Representative of the Republic of Zambia, a country to which we are tied by bonds of friendship, for his strenuous efforts in the past year.
I should like to offer our profound condolences to the people and Government of Mexico in connection with the recent natural disaster that has caused that friendly country such painful losses.
As we solemnly commemorate the 40 years of existence of our Organization, I appear before its supreme body, the General Assembly, with a special feeling of responsibility to emphasize as strongly as I can that today international relations are simply inconceivable without the United Nations. Born in the fire of the struggle of nations to save civilization from fascism, a struggle in which States with different social systems were united, the United Nations has engraved on its shild the noble words of the Charter which have become a symbol of its era: "to save succeeding generations from the scourge of war".
It was this fundamental idea that a Czechoslovak representative took up when he stated at the time of the Organization's birth:
"Whoever speaks of the inevitability of the next war is out of order and going beyond the bounds of the realistic and idealistic realms of our adventure, the greatest ever undertaken by mere mortals. It is called United Nations".
He are proud that Czechoslovakia, a true ally of the great alliance and of the Soviet Union which played a decisive part in the defeat of Nazism, contributed its pis re to the great victory.
Our people, one of the first victims of Hitler ism, rose in arms against it both at home and abroad. Our troops fought on the side of the Allies at Kharkov, Kiev and in the Carpathian mountains, defended Paris and London, African Tobruk and Benghazi and took part in the invasion of Normandy. The name of the Czech village of Lidice is still mentioned in the same breath with Coventry and Oradour. It was Prague, the capital of our country, where the fighting on the European continent came to an end on the last day of that horrible war. As we were hastening to participate enthusiastically in the historic moment of the founding of our Organization, the Soviet Army was still waging on our territory a fierce struggle against the occupying forces. During the six dark years from the black days of Munich to 9 May 1945, hundreds of thousands of human beings from our country were sacrificed on the altar of the common victory.
Ever since that time, guided by its unwavering desire to cooperate unswervingly within the ranks of the United Nations and true to the objectives of its Charter, we have always accorded top priority to the supreme task of averting war, safeguarding peace, strengthening international security, achieving disarmament and developing co-operation in all fields. We have always been sincerely pleased by all its successes and have never been indifferent to its failures.
And so, for the first time in the history of mankind, we have a universal world Organization. As the Secretary-General states in this year's report on the work of the Organization,
"it is the best place to avoid the worst and to strive for improvement". (A/40/1, p. 3)
To that end the Organization has done good work, perhaps far better than we realize. It therefore deserves our recognition. How it should use all its great experience to become even more effective, to enhance its activities in the political and security-building spheres, to deepen and broaden co-operation in the economic, social, legal; cultural and humanitarian fields and to become more flexible, using all the existing potential and doing away with elements of formalism, so as to achieve a general strengthening of its position and role in international relations. The declaration adopted at the solemn meeting of the Security Council is a worthy promise thereof and at the same time a challenge to us all.
In the promotion of peace, international security and the peaceful coexistence of States with different social systems Europe plays an irreplaceable role. It was there that in this century two atrocious world wars broke out. Yet it was there also that the policy of detente, which has taken such deep roots in the consciousness of the people, came into being. This was demonstrated especially at the recent meeting held on the occasion of the tenth anniversary of the Helsinki Conference. That meeting confirmed the vitality of the principles of the Final Act. It proved that European countries unquestionably prefer revitalizing detente to paralyzing it and they have rejected the practices of confrontation. Attempts to impose such practices have ended in clear failure.
For our part, we intend to continue to contribute to the broadening of political dialog among States with different social systems. The dynamism of our bilateral contacts with European countries is a most striking example of this.
Having drawn a lesson from the troubles of the adolescence of the policy of detente, all participating States should redouble their efforts to extend it into the military sphere. This will not be an easy task. It has had to surmount many obstacles on its road so far and there are many pot-holes and ditches still awaiting it.

However, in the post-Hiroshima era, we cannot afford to wait and see what happens or what might happen. The situation requires resolution based on mature political will. Political leaders are duty-bound to make decisions that the peoples of Europe deserve to show ability worthy of historic statesmanlike judgment.
As the deliberations of the Stockholm Conference continue, indications of the possibility that its conclusion may be successful grow stronger. We consider that it has now readied the stage of clarifying the broad framework that would make it possible to proceed soon to substantive negotiations about a concluding document. We advocate the formulation of significant and effective military-political and military-technical confidence- and security-building measures, including a treaty on the renunciation of the use of military force in relations among States, a treaty that is already beginning to take shape. In this spirit, together with our
allies, we have submitted a number of working papers with specifically drafted proposals. We hope they will meet with the reception they deserve.
The results of the Helsinki meeting are encouraging. We hope that other meetings within the process of the Conference on Security and Co-operation in Europe - the cultural forum in Budapest, the seminar on contacts between people in Bern, and particularly the next follow-up meeting to be held in Vienna in the autumn of 1986 - will have a similarly constructive spirit.
Positive movement could also be achieved in the talks on the reduction of armed forces and armaments in Central Europe. What is required here is responsible consideration by the Western participants of the far-reaching compromise proposals of the Socialist countries. In Vienna, too, it is necessary to remain within the realm of reason and to give up any attempts at demonizing the other side. In April, when we extended the validity of the Warsaw Treaty, we reaffirmed our readiness to dissolve that alliance if the North Atlantic Treaty Organization (NATO) bloc were willing to do the same - and that still holds good today.
We welcome the mutual movement in the dialog between the Council for Mutual Economic Assistance (CMSA) and the European Economic Community (EEC) that has been noted recently. We expect it to play the role of a constructive catalyst in developing equal and mutually advantageous economic co-operation between the two largest European integrated groupings, in the spirit of the Final Act.
Although it is said that some signs of a thaw have lately begun to appear in the international situation, the political horizon still remains covered with clouds and tensions abound. The blame lies with the imperialist circles. Driven by a vision of military superiority, they have been escalating the arms race, trying to add to it a space dimension. The implementation of such plans would considerably increase the danger of nuclear war. Further immense resources, badly needed to solve the urgent tasks of the economic and social development of all States, primarily the developing countries, would be cast into the abyss of the arms race. If it were really meant seriously that "a new nuclear war cannot be won and must not be fought", then the attitude of those who are responsible for it would have to be different. In this situation, the primary task, as we see it, is for all Member states to unite their efforts to avert war. This requires, first of all, unconditionally preventing the extension of the arms race into outer space, halting it on earth and limiting and reducing nuclear armaments until their complete elimination.
Czechoslovakia is the third country, after the Soviet Union and the United States, from which a citizen has entered outer space. It is actively participating in peaceful space programs and fully supports the idea of "star.peace" as opposed to the threat of "star wars".
Let mankind proceed to grandiose projects industrializing the space around Earth. Let mankind create new materials and products in conditions of weightlessness. The implementation of such plans worthy of the pioneering spirit, of mankind is, however, possible only in conditions of non-militarization of outer space. Space technology must be placed exclusively at the service of all, the entire human race. It must not be monopolized as a destructive force, as happened in the mid-1940s with nuclear energy.
The evil intention to militarize outer space threatens to have immeasurable consequences. Today it is the greatest danger to peace. This is how the overwhelming majority of mankind feels, as demonstrated by the statements of so many speakers from this rostrum.
Nevertheless, some politicians try to convince the public that this is merely a new stage of research that, supposedly, would naturally lead to the reduction of nuclear armaments and eventually eliminate nuclear war from society. To say something like that is to be completely out of touch with reality. If the project of the so-called strategic defense initiative is a detonator for an even more dangerous stage of the arms race, then what is called its scientific-research phase must be viewed in the same way. what is involved are the first components of a project for space weapons designed to allow for a first nuclear strike that would go unpunished. The argument that this peace-destabilizing concept strengthens strategic stability simply cannot be maintained.
The introduction of any sophisticated technology into the military sphere cannot benefit the security of one side if it poses a threat to others. There is only one criterion: mutual security or mutual insecurity - for all.
And so we attach all the greater importance to the Soviet-United States talks on space and nuclear weapons in Geneva. They would definitely be favorably affected by the adoption of the Soviet proposals to institute for the duration of the talks a moratorium on the development - including scientific research work -testing and deployment of offensive space weapons, to freeze strategic offensive weapons of both sides, to halt the deployment of united States intermediate-range missiles in Europe and the expansion of respective counter-measures. Finally it would be most beneficial for the talks if the United States were to join in the Soviet moratorium on all nuclear explosions declared by
Mikhail Sergeivich Gorbachev. It is a truly reasonable initiative, simple enough to be understood by everybody. So what is wrong with it? It just paves the way for a total ban on nuclear tests and thus for the stopping the modernization of nuclear weaponry. It is a good example for other States that possess nuclear weapons.
Regrettably, however, the response of the other side is negative. It reveals an absolute lack of good political will, reflecting an attempt to conceal the direct relationship between nuclear tests and the program to militarize outer space.
So what is there to say? The main point is that once and for all one must abandon the fatal illusion that the development and production of destructive arms systems would force the socialist countries to give up on not allowing the existing approximate strategic balance to be upset.
Czechoslovakia advocates a ban on all kinds of weapons designed for use against objects in outer space and from space against the earth. It calls for the elimination of space from the sphere of the arms race, and that this become an inviolable norm of the policy of all States and a generally recognized international obligation. We therefore regard as innovative and most timely the. proposal by the Soviet Union on international co-operation in the peaceful exploitation of outer space under conditions of its non-militarization, an item that has been included on our agenda. We support its idea that the General Assembly should convene, by 1987 at latest, an international conference to be attended by States with significant space potential and other interested countries, that could agree upon the basic directions and principles of peaceful co-operation in space. Equally constructive is the suggestion that the conference should consider the question of establishing a world space organization for the activities of States in peaceful space activities. Implementation of those projects would undoubtedly give man the feeling that he needs so much, that he has firm ground under his feet.
We cherish the hope that in spite of all obstacles the forthcoming Soviet-United States summit level talks will make it possible to look to the future, not only of those two large countries, but of all mankind. Certainly much can be remedied if both sides are ready to compromise, but that means discussing, not the myths and stereotypes of which everyone has grown weary, it means focusing on the true problems of the world community and considering them on the basis of equality, true equality. After all, neither of the two sides has ever lost to the other in a war, or even a battle, and moreover they owe each other absolutely nothing. We welcome the significant talks of Foreign Minister Shevardnadze in Washington, being convinced that Geneva in November will fulfill what is expected of it.
It is our view that achieving the desired goal - a world free from nuclear weapons - requires a speedy formulation and adoption of a program of nuclear disarmament. Nostalgic yearning for global hegemony does not correspond in today's world with the laws, of nuclear physics. And so such a program should encompass moral and political, as well as legal but, above all, practical and far-reaching material measures based on the principles of reciprocity, equality and equal security. It would offer a historic opportunity to set up a basis for a peaceful entry into the twenty-first century, and with a completely different nuclear strategy and with a significant reduction of the risk that civilization may burn down in the fire of a nuclear apocalypse.
Of course, no agreement has any chance of success if a mutual deep understanding of the catastrophic nature of a nuclear conflict does not develop and if a political will and mutual restraint do not change false illusions or unrealistically calculated intentions. That is where the rational core of a new thinking in the nuclear age lies.
We consistently support also the proposal that all nuclear Powers pledge not to be the first to use nuclear weapons. We advocate both a quantitative and qualitative freeze on nuclear weapons and we value the joint declaration of the Heads of State and Government of Argentina, India, Mexico, Greece, Sweden and Tanzania adopted in January this year in New Delhi, which emphasizes the extraordinarily strong topicality of those issues today.
We attach great importance to the Treaty on the Non-Proliferation of Nuclear Weapons as a significant factor strengthening international security. We identify ourselves with the results of the third Review Conference. They have confirmed that that document is one of the fundamental pillars of the international legal system. It is a major obstacle to the proliferation of nuclear weapons and, at the same time, it is an instrument that does provide sufficient opportunity for the use of nuclear energy for peaceful purposes. We believe the Treaty should be made fully universal so that it becomes even more effective.
An integral part of the non-proliferation regime is that existing nuclear-weapon-free zones be respected and new ones created. We support the proposal for a nuclear-free corridor in Central Europe, which directly involves Czechoslovakia. We also support such zones in the northern part of our continent and in the Balkans. We are ready to support any constructive proposals on this question that relate to other parts of the world also.
We also advocate the speedy convening of a conference to discuss the question of making the Indian Ocean a zone of peace.
As to another dangerous kind of weapon of mass destruction, chemical arms, we advocate a world-wide ban. Regrettably, practical progress on this question at the Conference on Disarmament in Geneva has been blocked by the obstructionist attitude of certain well-known circles. Moreover, the United States decision to resume production of binary chemical ammunition destined mainly for Western Europe makes this situation even more difficult. In the circumstances, we consider it necessary to take parallel steps at the regional level, particularly in Europe. The Governments of the Czechoslovak Socialist Republic and the German Democratic Republic proposed therefore to the Government of the Federal Republic of Germany that we conclude an agreement on establishing a chemical-weapon-free zone that at the initial stage would include the territories of those three States. We are glad to hear from the statement made here by the Government of the Federal Republic of Germany that it is studying our proposal, and we hope that it will take a favorable view of it. For our part, we are ready to open the respective negotiations as soon as possible.
We support measures to prevent any increase in military expenditures, and indeed reduce them, so that the resources made available can be spent on social and economic development, particularly in the developing countries.
We continue to attach great importance to the Conference on Disarmament in Geneva as the only multilateral disarmament forum of a global nature. We welcome the progress that was made there at this year's session, as demonstrated, for example, by the establishment of the Ad Hoc Committee on Outer Space. Regrettably, some Western States have been trying to transform the Conference gradually from an organ of negotiation into a mere debating club. They have been blocking the establishment of working groups on issues of priority importance, and obstructing progress on questions under consideration. We are convinced that this fortieth anniversary session of the General Assembly should give States participating in the Conference a strong impetus to mobilize their political will and lead the Geneva negotiations out of its long-lasting stagnation.
As far as hotbeds of tension are concerned, I should like to mention first of all the situation in Central America, where overt imperialism has been escalating its aggressive action, including military actions, against the sovereign Republic of Nicaragua, against the national liberation movement in El Salvador, and against other countries. We respect the constructive position taken by the Nicaraguan Government. We value the activity of the Contadora Group and also the support given to it by other Latin American countries.
We would insistently urge the Security Council to adopt effective sanctions against the racist regime of South Africa. The new waves of terror perpetrated by the racists against the majority, the African population, reveal that the so-called reforms carried out by the Pretoria regime do not change by one whit the disgraceful and shameful nature of apartheid. The situation does not allow of any delay. Apartheid must be swept away from the face of Africa as soon as possible. We resolutely advocate the immediate granting of independence to the people of Namibia on the basis of the implementation of the relevant decisions of the United
Nations, including the resolutions of the Security Council. The latest aggression by South Africa against the sovereign People's Republic of Angola, has just confirmed once again that there can be no peace in that region as long as the apartheid regime exists. We condemn that aggression as a ruthless manifestation of the policy of State terrorism. We express our full support for the courageous struggle waged by the people of Angola in defending the independence of their homeland.
In the Middle East current developments once again show clearly that the policy of separate steps on the Camp David model cannot lead to a just solution. Such a policy is possible only at the cost of the interests and national rights of not only the Palestinian people but all Arab nations. A way out of the present situation caused by Israeli aggression is offered in the unified course of action proposed by the Arab States and adopted by them at the summit conference in Fez. The principles agreed on there could be put into practice through the convening of an international conference on the Middle East, as proposed by the Soviet Union. Naturally, a condition for this would be the participation of all parties concerned, including the Palestine Liberation Organization (PLO) as the sole legitimate representative of the Palestinian people, and recognition of their right to establish their own independent State. We would also express our full support for the efforts to restore the unity, sovereignty and territorial integrity of Lebanon.
We strongly condemn the most recent aggressive act of Israel whose victim at this time was Tunisia. Unfortunately, the aggressor is still enjoying the cynical support of allies in the strategic alliance it belongs to.
We advocate a swift halt to the Iraq-Iran conflict. If there is good political will, the disputed questions can be settled by peaceful negotiation.
That would be in harmony with the interests of the people of both countries and also the people of the whole region. He resolutely condemn the attempts by imperialism to misuse that conflict in order to increase its military presence in the Gulf and the Indian Ocean.
It is our firm view that the normalization of the situation around Afghanistan is possible only if the right of its people to independent development is fully respected and if an end is put to armed as well as other interference in the internal affairs of that country. We regard as useful the process of negotiations between the Democratic Republic of Afghanistan and Pakistan through the intermediary of the representative of the Secretary-General. It would be beneficial if the negotiations proceeded to the stage of direct talks.
As to the situation in South-East Asia, we support the proposals of Viet Nam, Laos and Kampuchea aimed at transforming South-East Asia into a zone of peace, stability and co-operation. We consider that the only effective way of settling the problems of the region lies through political dialog, especially between the IndoChinese States and the countries of the Association of South-East Asian Nations (ASEAN). We regard as an absolutely just step, corresponding to reality, that the people's Republic of Kampuchea be represented in the United Nations.
We reaffirm our full support for the efforts of the People's Democratic Republic of Korea for peaceful reunification of Korea on democratic principles, without external interference. We also support its demands for the withdrawal of all foreign troops stationed in South Korea and the transformation of the Korean peninsula into a nuclear-free-weapon zone. A good basis for the settlement of the Korean question would be the resolution adopted at the thirtieth session of the United Nations General Assembly on the initiative of the People's Democratic Republic of Korea.
We are convinced that the strengthening of stability in the world would be substantially promoted by implementing a number of well-known initiatives to transform the whole of Asia into a zone of peace and security. This requires the endeavors of all Asian States, regardless their social system, up to the possible establishment of an all-Asian forum to consider the entire complex of issues involving the safeguarding of peaceful coexistence and good-neighborly relations on that continent, something along the lines of what happened in Europe at the Helsinki Conference.
We fully support a peaceful and equitable settlement of the question of Cyprus. That would mean that Cyprus could remain an independent, sovereign, territorially integral, united and non-aligned State, free from all foreign interference and military presence.
It is a sad reality that today, 40 years after the founding of the United Nations and 25 years after the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, the peoples of a large number of Territories are still denied their fundamental and inalienable right to freedom and independence. That is why we have advocated, repeatedly and emphatically, an immediate eradication of all remnants of colonialism in all its forms and manifestations, including neo-colonialism.
Our Organization has been participating to a significant extent in the solution of international economic and social problems. It has gradually established organs, organizations and specialized agencies that co-ordinate economic, trade, scientific and technical co-operation. It has also provided a framework for the adoption of important multilateral instruments regulating that co-operation.
Unfortunately, the principles embodied therein have been constantly violated. Together with many developing countries we have for a number of years been pointing out the need to safeguard economic security. We condemn trade embargoes, discriminatory measures, sanctions or the conditioning of economic and humanitarian assistance on political concessions.
The relations between the indebted developing countries and their creditors cannot be narrowed down to the rather primitive bookkeeping formula of "debits" and "credits". After all, they are the result of the centuries-old process of the exploitation of African, Asian and Latin American countries by colonialism and neo-colonialism, and, also, they are the result of unprecedented manipulation of the terms of credit redemption. Let us remember that in the Middle Ages in Europe, usurers were punished for practicing usury or machinations with credit and ruthless fleecing of debtors by severe penalties, including burning at the stake and impalement.
We advocate complete normalization of the credit policies. We fully support the proposal presented here by the Prime Minister of the Polish People's Republic, Wojciech Jaruzelski, that, under the aegis of the Secretary-General, an international debt and development research centre be established.
We have been constantly striving for a restructuring of international economic relations based on just and democratic foundations and creating conditions for equal co-operation. Reaffirming it, we proposed a programme of action designed to remedy the wrongs done in those relations. It was put forward at the summit meeting of the Council for Mutual Economic Assistance. It is an open offer to all countries.
We are pleased that the proposals emanating from the recent Conference of the Non-Aligned Countries in Luanda are oriented in the same direction. That broad peace-loving group has been playing an ever more important and, indeed, irreplaceable role in the present difficult situation in the world today. We value its work in the struggle against the danger of nuclear catastrophe, its struggle for a peaceful outer space, disarmament, development of broad mutually advantageous
international co-operation, peaceful settlement of conflicts, and the elimination of the hotbeds of tension throughout the world.
If we are to talk about human rights, then we must say that that is an ideal as old as the human race itself. If they are to be valid in all parts of the world, throughout the globe, why are just some selected countries branded with the mark of Cain as alleged offenders while an ideal of democratic perfection is attributed to others, as political needs dictate?
Therefore I ask: are those who are so eager to point their finger at others free of sin themselves? Have they embodied in their constitutions the right to work for all their fellow human beings? Do they grant them the right to free education? To free medical care? To a time of rest from work? To pensions? Have they ratified the International Covenants on Civil and Political Rights or on Economic, Social and Cultural Rights? Are they not, in their search for wrong answers to right questions, seeing a speck of dust in someone else's eye while failing to see the beam in their own eyes, as the biblical saying goes? It must be repeated again and again that human rights are always a concrete combination of civil and political rights with fundamental economic and social rights and that each country has its own concept of them. This fact must be taken into consideration. Otherwise we shall continue to be trapped in the vicious circle of irrationality.
I can assure the General Assembly that Czechoslovakia, committed to the lofty mission of our Organization, will continue to pursue its noble goals. As the President of the Czechoslovak Socialist Republic, Gustav Husak, said,
"He shall continue to struggle to avert the threat of war, to achieve disarmament, particularly nuclear disarmament, to achieve the peaceful settlement of international problems on the basis of the principles of equality and equal security and to bring international relations back to the path of detente and constructive co-operation".
